Citation Nr: 0518911	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of VA improved death 
pension benefits in the amount of $18,363.14.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which denied the 
appellant's  request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of 
$18,363.14.  An outstanding balance of $17,247.14 remains on 
the overpaid VA benefits.  See VA letter dated February 22, 
2002.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that no 
portion of the creation of the debt may be attributed to sole 
error on the part of VA, and that overpayment of improved 
death pension benefits in the amount of $18,363.14 was 
validly created.

2.  The appellant was in receipt of income from a bank 
account and stock/bond investments for the tax year 1996 as 
the result of an inheritance, but she failed to advise VA of 
her change in income.

3.  The RO awarded the veteran pension benefits in February 
1996 based on her report of no interest and/or other income 
and absent knowledge that she had been in receipt of income 
from a bank account and stock/bond investments.

4.  A 1999 income verification matching program discovered 
that the appellant had received $2,446 of unearned income 
from a bank account for the tax year 1996 that she did not 
dispute, and she took no affirmative action to report 
additional sources of income unknown to the RO.

4.  In February 2000, the appellant submitted a Financial 
Status Report (FSR) claiming total monthly income of $501.83 
with $20,000 cash in bank, $200 cash in hand and $0 in stocks 
and other bonds.

5.  In February 2001, the appellant submitted an EVR claiming 
a total $1,326 in interest income for the year 2000 with $0 
in monthly income and assets.

6.  A February 2001 income verification matching program 
disclosed additional sources of unreported income that 
resulted in an overpayment of improved death pension benefits 
of $18,363.14 since February 1, 1996.

7.  After receipt of a notice of income verification matching 
results, the appellant disclosed a net monthly income of 
$6000 with a half interest in total assets including $18,000 
in the bank, $100,000 in stocks/bonds and $80,000 in real 
estate owned.

8.  The appellant willfully disregarded the RO's advisements 
concerning her eligibility for improved death pension 
benefits and her duty to report receiving any forms of 
income, and acted in bad faith in accepting her pension 
benefits.


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $18,363.14 was properly created and not the result 
of sole VA error.  38 U.S.C.A. §§ 5107, 5112(b)(10) (West 
2002) 38 C.F.R. § 3.500(b)(2) (2004).

2.  Waiver of recovery of an overpayment of $18,363.14 in 
improved death pension benefits is precluded by reason of bad 
faith on the part of the appellant.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests waiver of recovery of overpayment in 
improved death pension benefits in the amount of $18,363.14.  
Historically, she has been eligible to receive death pension 
benefits since October 1977.  A statement of income and net 
worth (VA Form 21-4100) received in March 1980 showed that 
she was in receipt of monthly Social Security Administration 
(SSA) benefits for herself and her minor daughter, and both 
held $4,500 each in stocks, bonds and/or bank deposits.  She 
did not, however, report any earned interest.  

On May 7, 1980, the RO contacted the appellant requesting 
clarification of her savings interest and her real estate 
holdings.  Later that month, the appellant returned a VA Form 
21-4138 enclosing a "certification from the bank about my 
savings account" with a May 12, 1980 letter from the Bank of 
San Juan indicating that the appellant held one savings 
account in her name in the amount of $1,578.93 with interest 
of $172.93, and another account as custodian of her daughter 
with a balance of $3,255.16 and interest income of $454.10.

The RO terminated her pension benefits on May 13, 1980 due to 
excessive income.

Thereafter, the RO sent the appellant income questionnaires 
to determine her financial eligibility for death pension 
benefits.  In 1987, she returned an Eligibility Verification 
Report (EVR) indicating her only source of monthly income as 
SSA benefits.  She reported "0" for all items of income and 
did not report any assets in her possession.  Her death 
pension benefits were resumed by the RO effective July 1987.  
In November 1987, the RO sent the appellant a VA Form 21-8767 
containing "IMPORTANT INFORMATION ABOUT RIGHTS TO RECEIVE 
THIS BENEFIT."  EVR's for the years 1988, 1989, 1990, 1991, 
1992, and 1993 similarly indicated her only source of income 
as SSA benefits with "0" for all other items of income and 
"0" for all assets in her possession.

In November 1993, the appellant submitted the following 
statement to VA:

"I am hereby requesting to change for the New 
Improved Pension Law, effective April 1994.  My 
child ... will attain 18 years old and her benefits 
from Social Security will be terminated.  I do 
not have income from any sources besides VA and 
she won't have either."

In December 1993, the RO instructed the appellant to resubmit 
her claim after April 1994.

In May 1994, the appellant elected to receive improved death 
pension benefits as her daughter's award of SSA benefits were 
being terminated.  At that time, she submitted a EVR 
reporting no sources of income or assets.  In September 1994, 
the RO notified the appellant of her pension award in the 
amount of $61 effective July 1, 1994.  At that time, she was 
provided a VA Form 21-8767 explaining her rights to receive 
the benefit.

On October 7, 1994, the RO sent the appellant a revised 
letter notifying her as follows:

Your election of Improved Pension is effective 
May 1, 1994.  Based on countable annual income 
of $0, we amended your award as follows:

EFFECTIVE DATE: 5-01-94
MONTHLY RATE: $571.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 06863

EFFECTIVE DATE: 7-01-94
MONTHLY RATE: $571.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 06863

EFFECTIVE DATE: 4-29-99
MONTHLY RATE: $436.00
COUNTABLE ANNUAL INCOME: 00000
MAXIMUM ANNUAL RATE: 05239

VA pays a pension which is the difference 
between your countable annual income and a 
maximum annual rate.  You can determine the 
monthly payment rate as follows:

(1)   subtract countable income from the 
maximum annual rate;
(2)   divide that answer by 12;
(3)   round this answer down to the nearest 
whole dollar.

We based this award on countable annual income 
of $0 from May 1, 1994.  To determine your 
countable income, we included the following 
sources of income you reported:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$00000; RETIREMENT $00000; INTEREST 
$00000; INSURANCE $00000; AND OTHER 
INCOME $00000.

[Daughter]: 	EARNED $00000; SOCIAL SECURITY 
$00000; AND OTHER INCOME $00000.

... 

Your rate of VA pension depends on total 
"family" income which includes your income 
and that of any dependents.  We must adjust 
your payments whenever this income changes.  
You must notify us immediately if income is 
received from any source other than that shown 
above.  You must also report any changes in 
the income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to be 
repaid.

Please read the enclosed VA Form 21-8767.  It 
contains important information about rights to 
receive this benefit.

In pertinent part, a December 2, 1999, RO letter informed the 
appellant that an income verification matching program 
discovered her receipt of $2,446.00 of unearned income during 
the 1996 tax year.  She was advised of a proposal to reduce 
her award based upon the income information, and provided 
pension rates based upon such income.  She was also advised 
of her procedural rights prior to reducing her benefits.  

In a letter received December 1999, the appellant stated as 
follows:

"As per letter receive[d] on December 2, 1999, 
Please adjust benefits accordingly."

The RO adjusted her VA pension rates effective February 1, 
1996, and notified her by letter dated January 8, 2000, that 
the adjustment resulted in an overpayment of improved pension 
benefits in the amount of $9,564.00.

In February 2000, the RO received an FSR from the appellant 
wherein she reported a net monthly income of $501.83 
consisting of $203.83 in "INTEREST" income and $298.00 in 
"PENSION, COMPENSATION, OR OTHER INCOME."  Her assets 
consisted of $20,000 cash in the bank, $200 cash in hand, and 
a 1989 Ford Tempo.  She reported "0" for all other assets.

In February 2001, the RO received two separate EVR's from the 
appellant (VA Form 21-0518 and VA Form 21-0518-1) wherein she 
declared her only source of income as $1,326.00 in "INTEREST 
AND DIVIDENDS" for the entire year.  She reported "0" for 
all other items of income and "0" for all assets in her 
possession.

Also in February 2001, the RO received information from an 
additional income verification match.  By letter dated 
September 13, 2001, the RO sent the appellant an award 
termination letter and, by letter dated September 17, 2001, 
advised her that an overpayment of pension benefits had been 
created in her account in the amount of $18,363.14.  

On September 24, 2001, the appellant requested waiver of 
overpayment of her improved pension benefits as follows:

Widow wants to apply for a waiver to be applied 
to her debt of $18,363.14.  Claimant did not know 
she had to report the inheritance.  Claimant also 
states the inheritance is for her and her 
daughter.

...

Claimant also states that she has not been 
married since her husband died and that she does 
not have any income except the interest she is 
receiving from the investments.

In October 2001, the RO received an FSR from the appellant 
wherein she reported a net monthly income of $6000 consisting 
of $500 in "Interest"  and the remaining balance 
unspecified.  Her assets consisted of $18,000 cash in the 
bank, $0 cash in hand, a 1989 Ford Tempo, $4000 furniture and 
household goods, $100,000 in stocks/bonds, and $80,000 in 
real estate owned.

An October 24, 2001 letter from Daniel Barreto, a Certified 
Public Accountant (CPA), revised the appellant's October 2001 
EVR as follows:

My client received your letter dated October 17, 
2001 requesting more information in order to 
determine eligibility.  We are enclosing a copy of 
Form 21-4138 submitted on September 24, 2001 at 
the VA Regional Office in San Juan, Puerto Rico.

My client submitted this form with her best 
knowledge at that time but there is additional 
information that must be considered with [her] 
waiver request.

1.	50% of the cash in bank belongs to [the 
appellant's daughter].
2.	50% of the furniture and household goods belongs 
[to the daughter].
3.	50% of the stocks and bonds belongs to [to the 
daughter].
4.	50% of the house (real estate owned) belongs [to 
the daughter].
5.	The income in the tax return was on [the 
appellant's] name due to the fact that the 1099 
Tax form was issued with the account primary 
social security number [the appellant's], but 
this income belongs to my client and her 
daughter.
6.	In addition to [the daughter], [the appellant] 
has another dependent that has been claimed in 
her tax returns, the name of this dependent is 
[the appellant's mother], the appellant is 
responsible for all the medical expenses, 
housing, medicines, meals and daily care for 
[her mother].
7.	[The appellant's daughter] is a full time 
student at University of Puerto Rico and she 
does not work.
8.	The 50% ownership detailed on items 1,2,3 & 4 
was determined when [the daughter's father] 
passed-away as part of her inheritance.
9.	[The appellant] has been filing all the 
financial status reports on time to her best 
knowledge and under the advise of the Veterans 
Administration employees, now the VA 
Administration is claiming from her the money 
received as pension since 1996.
10.	   She already spent the pension income and 
more to pay the mortgage, the food, to send her 
daughter to the university, to fix a 1989 car, 
and to pay her elderly mother expenses.
11.	   She has been informed five years late that 
she does not qualify for the pension as a 
Veteran's widow, mother of a college student and 
supporter of her elderly mother.
12.	   [The appellant] is a widow, has not 
remarried and does not work.
13.	   She is responsible for the care of her 
mother (age 89) and this takes 24 hours of her 
time.
14.	   This demand of payment is causing a 
hardship on [the appellant's] home, the pension 
was eliminated, the stock market sweep part of 
her principal invested, she can not work and she 
receives in the mail letters from the VA 
Administration demanding payment in the amount 
of $18,363.14.

In the name of justice and fairness my client 
respectfully submit a request for waiver of this 
debt.  Please consider the facts presented in 
this letter and the merits of this petition and 
agree to a full waiver request.

(emphasis original).

A November 15, 2001,  letter from Mr. Barreto provided the 
following correction:

On our October 24th, 2001 letter we need to correct 
item number 8:

It should read as follows:

8.  The 50% ownership detailed on item 4 was 
determined when [daughter's father] passed away as 
part of her inheritance.  50% ownership detailed 
on items 1,2 &3 was determined when [the 
daughter's grandfather] passed away in 1995 as 
part of her inheritance.

(emphasis original).

By decision dated February 2002, the Committee denied the 
appellant's waiver request on the grounds that waiver of 
recovery was barred on the grounds of bad faith.

In May 2002, the appellant submitted a Notice of Disagreement 
(NOD) with the denial of her waiver request noting that the 
current outstanding balance was $17,247.14.  In her Form 9 
filing received May 2003, she asserted that she never 
withheld any information from either the VA or the 
government, and requested a waiver on the grounds of severe 
financial hardship.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
RO has determined that the veteran was overpaid $18,363.14 of 
improved death pension benefits beginning on February 1, 
1996.  The veteran has not disputed the calculations of the 
overpayment of benefits since February 1, 1996 other than 
emphasizing that $1,116.00 has already been applied to the 
outstanding balance.  Her CPA has made vague allegations that 
her failure to report income may have been due to negligent 
"advise" on the part of VA helping her complete her FSR's 
and by seeking to recover an overpayment "five years late."  

Arguably, the appellant may be asserting that the creation of 
the debt at issue, or at least portions thereof, was the sole 
result of VA administrative error.  See 38 U.S.C.A. 
§ 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2004) 
(the effective date of reduction or discontinuance of 
benefits by reason of an erroneous award based solely on 
administrative error shall be the date of last payment).  The 
RO has timely and simply explained to the appellant over the 
course of time that her pension was income sensitive.  In May 
1980, the appellant was clearly placed on notice that 
interest earnings from bank accounts required disclosure for 
purposes of calculating her pension award.  An RO letter 
dated October 7, 1994, again delineated to the appellant the 
types of income sources requiring disclosure.  In December 
1999, the appellant was placed on notice that unearned income 
had been discovered, but she took no actions to disclose 
additional sources of income now known to have existed.  The 
appellant knew, or should have known, that her acceptance of 
death pension benefits while being in receipt of income from 
sources such as bank accounts and stock investments would 
result in an overpayment of pension benefits.  She cannot 
profess ignorance of rules, regulations, and notices of 
awards while concomitantly blaming the overpayment as VA's 
sole error.  See Jordan v. Brown, 10 Vet. App. 171, 174-75 
(1997) (erroneous VA payment not the product of sole 
administrative error where claimant abdicated responsibility 
of reading the benefit criteria provided by VA and cashing 
checks that claimant should have known were sent in error).  
The appellant's failure to report income was responsible for 
the delay in discovery of her financial ineligibility for her 
pension benefits.

As such, the Board finds that no portion of the creation of 
the debt may be attributed to sole error on the part of VA.  
The preponderance of the evidence establishes that the 
overpayment of improved death pension benefits in the amount 
of $18,363.14 was validly created.  There is no doubt of 
material fact to be resolved in the appellant's favor.  
38 U.S.C.A. § 38 U.S.C.A. § 5107(b) (West 2002).

The Committee has determined that waiver of recovery is 
prohibited in this case as the overpayment in pension 
benefits to the appellant was the result of conduct on her 
part which amounted to bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002).  A debtor's conduct is deemed to constitute bad 
faith "if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government."  A debtor exhibits 
lack of good faith where the debtor's conduct shows an 
"absence of an honest intention to abstain from taking unfair 
advantage of the ... Government."  The Board also notes that 
any misrepresentation of material fact must be "more than 
non-willful or mere inadvertence."  38 C.F.R. § 1.962(b) 
(2004).

The chronology of events in this case is quite simple.  The 
appellant had actual notice of the need to disclose interest 
income from a bank account after her pension benefits were 
briefly terminated in 1980.  She reapplied for pension 
benefits in 1987 reporting no sources of income other than 
SSA, and her pension was resumed wherein she received a 
specific advisement of her rights to receive benefits.  A May 
1994 RO award letter again advised the appellant that her 
pension award was income sensitive based upon earned income, 
Social Security income, retirement income, interest income 
and "other" income.  She was advised to immediately report 
any changes of her report of $0 income for interest income 
and "other" income, and that her failure to do so may 
result in an overpayment of benefits.

For the years 1996 to 1999, the appellant accepted and cashed 
her improved death pension benefits while, unknown to the RO, 
she had been in receipt of inheritance benefits from the 
death of a family member in 1995.  She had income from a bank 
account and stock investments for the tax year 1996 as the 
result of this inheritance, but she failed to advise VA of 
her change in income.  The RO awarded the veteran pension 
benefits in February 1996 based on her report of no interest 
income and absent knowledge that he had been in receipt of 
interest income.  A 1999 income verification matching program 
discovered that the appellant had received $2,446 of unearned 
income from a bank account for the tax year 1996 that she did 
not dispute, and she took no affirmative action to report 
additional sources of income now known to have existed.

In February 2000, the appellant submitted a Financial Status 
Report (FSR) claiming total monthly income of $501.83 with 
$20,000 cash in bank, $200 cash in hand and $0 in stocks and 
other bonds.  In February 2001, she submitted an EVR claiming 
a total $1,326 in interest income for the year 2000 with $0 
in monthly income and assets.  However, a February 2001 
income verification matching program disclosed additional 
sources of unreported income that resulted in an overpayment 
of improved death pension benefits of $18,363.14 since 
February 1, 1996.  After receipt of a notice of income 
verification matching results, the appellant disclosed a net 
monthly income of $6000 with a half interest in total assets 
including $18,000 in the bank, $100,000 in stocks/bonds and 
$80,000 in real estate owned.

On this evidence, the Board finds that appellant willfully 
disregarded the RO's advisements concerning her eligibility 
for improved death pension benefits and her duty to report 
receiving any forms of income, and acted in bad faith in 
accepting her pension benefits.  At the time she accepted her 
pension benefits from 1996 thereon, she had been on clear 
notice that her pension award was income sensitive and that 
income generated from bank accounts and stocks/bonds were 
considered a form of income that she had to report once and 
when she received them.  She engaged in a willful blindess, 
or deliberate indifference, to these clear and simple 
requests to report any changes in income, and continued to 
mislead the government even after the first income 
verification matching program in 1999 had discovered some, 
but not all, of her unreported income.  Her act of bad faith 
has led to a loss to the government in the amount of 
$18,363.14.  Accordingly, the Board finds that the 
appellant's act of bad faith bars her from seeking waiver of 
recovery of the $18,363.14 in overpaid improved death pension 
benefits.  There is no doubt of material fact to be resolved 
in her favor.  38 U.S.C.A. § 5107(b) (West 2002).  Her claim 
for waiver of recovery, therefore, is denied

In so holding, the Board notes that the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development provisions.  Lueras v. Principi, 18 
Vet. App. 435 (2004).


ORDER

Waiver of recovery of improved death pension benefits in the 
amount of $18,363.14 is denied.





	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


